


Prudential Investment Management, Inc. and the Noteholders signatory hereto
c/o Prudential Capital Group
2029 Century Park East, Suite 710
Los Angeles, CA 90067
 
As of August 5, 2011
 
Alexander & Baldwin, Inc.
822 Bishop Street
Honolulu, Hawaii 96813
 
 
Re:
Amendment and Modification to Existing Agreements

 
Ladies and Gentlemen:
 
Reference is made to (i) the Private Shelf Agreement, dated as of April 25, 2001
(as amended or otherwise modified from time to time, the “2001 Agreement”), by
and between the Company, on the one hand, and Prudential and each Prudential
Affiliate (as defined therein) that has become bound by certain provisions
thereof, on the other hand, and (ii) the Note Purchase and Private Shelf
Agreement, dated as of April 19, 2006 (as amended or otherwise modified from
time to time, the “2006 Agreement”), by and between the Company, on the one
hand, and Prudential and each Prudential Affiliate (as defined therein) that is
or may become bound by certain provisions thereof, on the other hand.  The 2001
Agreement and the 2006 Agreement are hereinafter referred to, collectively, as
the “Existing Agreements”.  Capitalized terms used and not otherwise defined
herein shall have the meanings provided in the 2006 Agreement.
 
1.           Amendments to Existing Agreements.  Pursuant to the provisions of
paragraph 11C of the Existing Agreements, and subject to the terms and
conditions of this letter agreement, the undersigned (the “Noteholders”) and the
Company hereby agree that:
 
1.1           The flush language immediately following paragraph 5A(vi) of each
Existing Agreement is amended and restated, as follows:
 
“Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each holder of Notes an Officers’
Certificate (a) setting forth the aggregate amount of Restricted Payments made
during such fiscal period and computations showing (non)compliance with the
covenants in paragraphs 6A(1), 6A(2), 6A(3), 6B(2)(iv), 6B(3)(iv), 6B(3)(v),
6B(3)(vi), 6B(4) and 6B(6)(ii) (including with respect to each such covenant,
where applicable, a reconciliation from GAAP, as reflected in the financial
statements then being furnished, to the calculation of such financial covenants,
after giving effect to any change in accounting for Capitalized Lease
Obligations which has occurred after the August 2011 Amendment Effective Date),
and (b) stating that to the best of his or her knowledge, after due inquiry,
there exists no Default or Event of Default, or if any such Default or Event of
Default exists, specifying the nature and period of existence thereof and what
action the Company proposes to take with respect thereto.”
 
1.2           Paragraph 5G of each Existing Agreement (Maintenance of Debt
Rating) is amended and restated, as follows:
 
“           5G.           Debt Rating.  The Company covenants that upon any
change in its Debt Rating, it shall immediately notify Prudential and the
holders of Notes.”
 
1.3           Clauses (ii), (iv), (xii), (xiii) and (xv) of paragraph 7A of each
Existing Agreement are amended and restated, respectively, as follows:
 
“           (ii) the Company or any Subsidiary defaults in any payment of
principal of, or premium or interest on, any obligation for money borrowed (or
of any obligation under a conditional sale or other title retention agreement or
of any obligation issued or assumed as full or partial payment for property
whether or not secured by a purchase money mortgage or of any obligation under
notes payable or drafts accepted representing extensions of credit) other than
the Notes beyond any period of grace provided with respect thereto, or the
Company or any Subsidiary fails to perform or observe any other agreement, term
or condition contained in any agreement (or any other event thereunder or under
any such agreement occurs and is continuing) and the effect of such payment
default or other failure or event is to cause or to permit the holder or holders
of such obligation to cause, such obligation to become due (or to become subject
to required repurchase by the Company or any Subsidiary) prior to any stated
maturity; provided that the aggregate amount of all obligations as to which such
a payment default shall occur or such a failure or other event causing or
permitting acceleration (or required repurchase by the Company or any
Subsidiary) shall occur exceeds $30,000,000; or”
 
“           (iv) the Company fails to perform or observe any agreement contained
in paragraphs 5A(i), 5A(ii), 5C or 6 hereof; or”
 
“           (xii)  (a) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (b) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of such
proceedings, (c) the aggregate amount under all Plans of the fair market value
of the assets (within the meaning of Section 303 of ERISA) is less than 70% of
the “Funding Target” (within the meaning of Section 303 of ERISA), (d) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV or ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (e) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (f) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (a) through (f) above, either individually or
together with any other such event or events, could reasonably be expected to
have a material adverse effect on the business or condition (financial or
otherwise) of the Company; or”
 
“           (xiii)  any judgment or decree in the amount of $30,000,000 or more
shall be entered against the Company or any of its Subsidiaries that is not paid
or fully covered (beyond any applicable deductibles) by insurance and such
judgment or decree shall not have been vacated, discharged or stayed or bonded
pending appeal within 60 days from the entry thereof; or”
 
“           (xv) at any time that Matson is a Subsidiary of the Company, there
occurs an “Event of Default” as that term is defined in the Matson Note
Agreement and the aggregate amount of obligations then outstanding under the
Matson Note Agreement exceeds $10,000,000;”
 
1.4           Paragraph 10B of each Existing Agreement is amended by adding
thereto the following defined term in proper alphabetical order:
 
“           “August 2011 Amendment Effective Date” shall mean August 5, 2011.”
 
1.5           Each of the following defined terms appearing in paragraph 10B of
each Existing Agreement is amended and restated, as follows:
 
“           “Capitalized Lease Obligations” shall mean, with respect to any
Person, any rental obligation of such Person which, under GAAP in effect as of
the August 2011 Amendment Effective Date, is or will be required to be
capitalized on the books of such Person, taken at the amount thereof accounted
for as indebtedness (net of interest expense) in accordance with such
principles.
 
“Debt” shall mean, as to any Person at the time of determination thereof without
duplication, (i) any indebtedness of such Person (A) for borrowed money,
including commercial paper and revolving credit lines, (B) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money or (C) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (ii) Capitalized Lease Obligations of such
Person, (iii) Guarantees, assumptions and endorsements by such Person (other
than endorsements of negotiable instruments for collection in the ordinary
course of business) of Debt of another Person, and (iv) Debt of another Person
secured by Liens on the property or other assets of such Person.  “Debt” shall
not include a reimbursement obligation incurred in connection with a standby
letter of credit issued in support of trade payables or as condition to
receiving a governmental entitlement, a performance bond or a performance
guaranty, in each case to the extent such reimbursement obligation is
contingent, or a Guarantee of Matson’s trade accounts receivable purchased or
held by the CCF.
 
“Debt Rating” shall mean, as of any date of determination, a currently effective
non-credit enhanced senior unsecured long term debt rating issued by Moody’s
Investors Service, Inc. or any successor thereto (“Moody’s”) or by Standard &
Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc.
or any successor thereto (“S&P”).  The Debt Rating may be a private rating or a
public rating.
 
“Guarantee” shall mean, without duplication, any obligation, contingent or
otherwise, of any Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation of any other Person (the primary
obligor) in any manner, directly or indirectly, and including any
obligation:  (a) to make any loan, advance or capital contribution, or for the
purchase of any property from, any Person, in each case for the purpose of
enabling such Person to maintain working capital, net worth or any other balance
sheet condition or to pay debts, dividends or expenses except for advances,
deposits and initial payments made in the usual and ordinary course of business
for the purchase or acquisition of property or services; (b) to purchase
materials, supplies or other property or services if such obligation requires
that payment for such materials, supplies or other property or services be made
regardless of whether or not delivery of such materials, supplies or other
property or services is ever made or tendered; (c) to rent or lease (as lessee)
any real or personal property (except for leases in effect on December 31, 2010)
if such obligation is absolute and unconditional under conditions not
customarily found in commercial leases then in general use; or (d) of any
partnership or joint venture in which such Person is a general partner or joint
venturer if such obligation is not expressly non-recourse to such Person; but
excluding contingent obligations under (i) a completion guaranty issued in
connection with a real estate development project to the extent contingent and
not constituting a direct or indirect obligation to repay Debt, (ii)
environmental indemnification agreements and (iii) a guaranty by Matson of
Matson’s trade accounts receivable purchased or held by the CCF.”
 
1.6           Each of the defined terms “Discontinued Operations”, “Investment
Grade Rating” and “Specified Debt Rating”, appearing in paragraph 10B of each
Existing Agreement, is deleted.
 
1.7           Paragraph 10C of each Existing Agreement is amended and restated,
as follows:
 
“10C.           Accounting Principles, Terms and Determinations.  All references
in this Agreement to “generally accepted accounting principles” and “GAAP” shall
be deemed to refer to generally accepted accounting principles in effect in the
United States of America at the time of application thereof, but excluding in
each case the effects of Accounting Standards Codification 825-10-25 (previously
referred to as SFAS 159) or any successor or similar provision to the extent it
relates to “fair value” accounting for assets or liabilities.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all unaudited financial statements and certificates and reports as to financial
matters required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles, applied on a basis consistent with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to clause (ii) of paragraph 5A or, if no such
statements have been so delivered, the most recent audited financial statements
referred to in clause (i) of paragraph 8B.”
 
2.           Amendment to 2001 Agreement.  Pursuant to the provisions of
paragraph 11C of the 2001 Agreement, and subject to the terms and conditions of
this letter agreement, the Noteholders which are party to the 2001 Agreement and
the Company hereby agree that Paragraph 10B of the 2001 Agreement is amended by
adding thereto the following defined terms in proper alphabetical order:
 
“           “2006 Agreement” shall mean that certain Note Purchase and Private
Shelf Agreement, dated as of April 19, 2006, by and between the Company, on the
one hand, and Prudential and each Prudential Affiliate (as defined therein) that
is or may become bound by certain provisions thereof, on the other hand, as the
same may be amended, amended and restated, supplemented, replaced, refinanced or
otherwise modified from time to time.
 
“Existing Agreements” shall mean, collectively, this Agreement and the 2006
Agreement.
 
“Existing Notes” shall mean, collectively, the Notes, and the “Notes” as defined
in the 2006 Agreement.”
 
3.           Amendments to 2006 Agreement.  Pursuant to the provisions of
paragraph 11C of the 2006 Agreement, and subject to the terms and conditions of
this letter agreement, the Noteholders which are party to the 2006 Agreement and
the Company hereby agree that:
 
3.1           Paragraph 6A(1) is amended and restated, as follows:
 
“6A(1).                      Minimum Consolidated Shareholders’
Equity.  Consolidated Shareholders’ Equity at any time to be less than the sum
of (a) $889,000,000 plus (b) to the extent positive, 25% of Consolidated Net
Income for each fiscal quarter ended after December 31, 2010 (such required
minimum consolidated shareholders' equity amount not to be reduced by any
consolidated net loss during any such fiscal quarter).”
 
3.2           Each of clauses (v) and (vi) of paragraph 6B(1) of the 2006
Agreement is amended and restated, as follows:
 
“           (v)           Liens (other than as specified in clauses (i) - (iv)
above) of the Company and Subsidiaries in existence on December 31, 2010 as set
forth in Schedule 6B(1); and
 
(vi)           subject to compliance with paragraph 6B(4), Liens securing Debt
other than as set forth in the foregoing clauses (i) - (v); provided that there
shall not exist any Lien of any kind on the shares of the Voting Stock of any
Subsidiary unless the Company and Subsidiaries continue to own shares of Voting
Stock of such Subsidiary which are not subject to any Lien and which represent a
majority of the Voting Stock of such Subsidiary; provided further that the
Company agrees that neither it nor any of its Subsidiaries shall use any
capacity under this clause (vi) to secure any amounts owed or outstanding under
any Principal Credit Facility (other than Permitted Bank Liens on Shipping
Assets) unless the Existing Notes and each of the Existing Agreements are also
concurrently equally and ratably secured pursuant to documentation in form and
substance satisfactory to the respective Required Holders (as defined in each
Existing Agreement) (including, but not limited to, documentation such as
security agreements and other necessary or desirable collateral agreements, an
intercreditor agreement and an opinion of independent legal counsel); and
provided further, however, that if the Company otherwise would be required to
secure the Existing Notes and the Existing Agreements equally and ratably
pursuant to the immediately preceding proviso as a result of the Company or any
Subsidiary cash-collateralizing any of its obligations under a Principal Credit
Facility, then, notwithstanding such immediately preceding proviso, the Company
shall be deemed to have complied with such proviso if the Company, concurrently
therewith, also provides cash collateral to the holders of Existing Notes in an
equal aggregate dollar amount on terms acceptable to the respective Required
Holders (as defined in each Existing Agreement) (it being understood and agreed
that (A) the Company shall not be required to provide at such time cash
collateral to such holders of Existing Notes in an aggregate amount greater than
the aggregate amount then provided under a Principal Credit Facility, and (B)
upon the release by any such lender, letter of credit issuer or agent, as
applicable, under a Principal Credit Facility of any cash collateral so
received, the equivalent dollar amount of cash collateral so received by the
holders of Existing Notes shall be released by such holders on the same terms
and conditions as released by such lender).”
 
3.3           Paragraph 6B(2) is amended to insert “and its Property Management
Business” immediately after the reference to “Property Development Activities”
in clause (iv) thereof.
 
3.4           Paragraph 6B(5) is amended and restated, as follows:
 
“6B(5).Sale or Discount of Receivables.  Sell with recourse or discount or
otherwise sell for less than the face value thereof, any of its notes or
accounts receivable (other than (i) sales of accounts receivable the collection
of which is doubtful in accordance with GAAP and discounts to tenants of
accounts or notes receivable from such tenants in connection with the amendment,
renegotiation or termination of lease agreements and (ii) sales by Matson of its
accounts receivable to the CCF);”


3.5           Paragraph 6B(6)(ii) is amended and restated, as follows:
 
“           (ii)  the Company and its non-Matson Subsidiaries so long as the
aggregate sales price of all assets sold or otherwise transferred after December
31, 2010 pursuant to such transactions does not exceed 10% of the consolidated
shareholders’ equity of the Company and Subsidiaries (measured as at the end of
the fiscal quarter immediately preceding the date of such sale-leaseback);”
 
3.6           Paragraph 10B of the 2006 Agreement is amended by adding thereto
the following defined terms in proper alphabetical order:
 
“             “2001 Agreement” shall mean that certain Private Shelf Agreement,
dated as of April 25, 2001, by and between the Company, on the one hand, and
Prudential and each Prudential Affiliate (as defined therein) that has become
bound by certain provisions thereof, on the other hand, as the same may be
amended, amended and restated, supplemented, replaced, refinanced or otherwise
modified from time to time.”
 
“Bank Credit Agreement” shall mean that certain Credit Agreement, dated as of
August 5, 2011, by and among the Company, Bank of America, N.A., First Hawaiian
Bank and the other lenders and financial institutions party thereto, as the same
may be amended, amended and restated, supplemented, refinanced, replaced or
otherwise modified from time to time.
 
“CCF” shall mean the capital construction fund created under Matson’s Capital
Construction Fund Agreement with the United States of America through the
Maritime Administrator.
 
 
“Existing Agreements” shall mean, collectively, this Agreement and the 2001
Agreement.

 
“Existing Notes” shall mean, collectively, the Notes, and the “Notes” as defined
in the 2001 Agreement.
 
“Permitted Bank Liens on Shipping Assets” shall mean Liens (otherwise permitted
hereunder and under the Matson Note Agreement) created under a Principal Credit
Facility to which Matson or any Matson Subsidiary is a party, or related
agreements and documents, to secure Principal Credit Facility Ship Financings,
provided that (a) any such Lien shall extend solely to the item or items of such
property (or improvement thereon) so acquired, constructed or refinanced and, if
required by the terms of the instrument originally creating such Lien, other
property (or improvement thereon) which is an improvement to or is acquired for
specific use in connection with such acquired or constructed property (or
improvement thereon), (b) the principal amount of the Debt secured by any such
Lien shall at no time exceed an amount equal to the fair market value of such
property (or improvement thereon) at the time of such acquisition, construction
or refinancing, and (c) any such Lien shall be created contemporaneously with,
or within 365 days after, the acquisition, construction or refinancing of such
property.
 
“Principal Credit Facility” shall mean the Bank Credit Agreement and any other
credit agreement, loan agreement, note purchase agreement or similar agreement
(other than the Existing Agreements and the Matson Note Agreement) of the
Company or any of its Subsidiaries (including Matson) under which credit
facilities in the aggregate original principal or commitment amount of at least
$25,000,000 are provided for, in each case, as any of the same may be amended,
amended and restated, supplemented, refinanced, replaced or otherwise modified
from time to time.
 
“Principal Credit Facility Ship Financing” shall mean a financing or refinancing
by Matson or any Matson Subsidiary under a Principal Credit Facility to which
Matson or a Matson Subsidiary is a party of the purchase price or cost of
construction of Shipping Asset(s).
 
“Shipping Assets” means vessels, containers and other equipment (including
terminal equipment) used in connection with vessels, and any improvement on any
of such vessels, containers or equipment, in each case owned or to be owned by
Matson or any Matson Subsidiary.”
 
3.7           Each of the following defined terms appearing in paragraph 10B of
the 2006 Agreement is amended and restated, as follows:
 
“           “Consolidated Net Income” shall mean the consolidated net income
from continuing operations of the Company and its Subsidiaries as determined in
accordance with GAAP, provided that (a) the proceeds of any sale or condemnation
of real estate that is treated as a discontinued operation pursuant to GAAP
shall be treated as income from continuing operations to the extent the net
proceeds of such sale or condemnation have been reinvested in real estate within
twelve months from the date of sale or condemnation and (b) Consolidated Net
Income shall exclude (i) non-cash gains or losses resulting from the write-up or
write-down of assets and (ii) solely in the case of the calculation of the Debt
to EBITDA Ratio, equity in the unremitted earnings of any other Person (other
than of Subsidiaries) to the extent that such amount exceeds $8,000,000 in the
applicable four consecutive fiscal quarter period.
 
“Consolidated Shareholders’ Equity” shall mean, at any time of determination
thereof, for the Company and Subsidiaries determined in accordance with GAAP,
the sum of (i) consolidated shareholders’ equity, and (ii) any consolidated
mezzanine equity (or other temporary or non-permanent equity) resulting from the
application of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718, and related stock-based compensation awards issued to
management which are puttable upon a change of control; provided, that any
determination of Consolidated Shareholders’ Equity shall exclude all non-cash
adjustments to Consolidated Shareholders’ Equity resulting from the application
of the Financial Accounting Standards Board Accounting Standards Codification
Topic 960.
 
“EBITDA” shall mean, for any period, Consolidated Net Income Before Taxes for
such period plus, to the extent deducted in the calculation thereof,
Consolidated Interest Expense, depreciation and amortization and non-cash
stock-based compensation.
 
“Permitted Assets” shall mean (i) where any Property Sub or any assets of a
Property Sub or of the Company (other than capital stock of Matson or any
successor thereof) have been sold or otherwise transferred, assets, including
real estate, to be used by the Company or any Property Sub in conducting
Property Development Activities, the Property Management Business or the
agribusiness and (ii) in all other instances, assets, including real estate, to
be used in conducting Property Development Activities, the Property Management
Business, the agribusiness or the ocean transportation business.
 
“Permitted Debt” shall mean (i) any unsecured Debt of the Company or a
Subsidiary (exclusive of Debt owed to the Company or a Subsidiary) selected by
the Company, so long as the aggregate amount of all proceeds applications from
sales or other dispositions which are made after December 31, 2010 pursuant to
the proviso appearing in clauses (iv), (v) or (vi) of paragraph 6B(3) do not
exceed $150,000,000 and (ii) after the $150,000,000 basket in clause (i) has
been fully utilized, all unsecured Debt of the Company and Subsidiaries
(exclusive of any Debt owed to the Company or a Subsidiary thereof) on a pro
rata basis.
 
“Priority Debt” shall mean, with respect to the Company and its Subsidiaries, at
any time of determination and without duplication, the sum of (a) Debt secured
by Liens (other than secured Debt incurred or assumed to pay all or any part of
the purchase price or cost of construction, of tangible personal property (or
any improvement thereon) acquired or constructed by the Company or a Subsidiary
after December 31, 2010), plus (b) to the extent not described in or expressly
excluded from clause (a), Debt of Subsidiaries (other than (i) Guarantees of
Debt of the Company so long as each such Subsidiary has guaranteed the
obligations evidenced by the Existing Notes and (ii) unsecured Debt of Matson
and Matson’s Subsidiaries).  Notwithstanding the foregoing, Debt secured by
Liens incurred or assumed to pay all or any part of the purchase price or cost
of construction of any real property (or any improvement thereon) acquired or
constructed by the Company or a Subsidiary after December 31, 2010 shall be
considered Priority Debt only to the extent of the amount that is the lesser of
(i) the fair market value of the land (not including improvements) and (ii) the
principal amount of such secured Debt outstanding and payable at the time of
such measurement.
 
“Priority Debt Limit” shall mean, at any time of determination, an amount equal
to 15% of Consolidated Total Assets (as of the end of the most recent fiscal
quarter of the Company).
 
“Undeveloped Land” shall mean (i) land owned in fee by the Company or any
Subsidiary (exclusive of Matson and Matson Subsidiaries) as of December 31, 2010
which at the time of determination has not been developed for commercial or
residential purposes, (ii) land acquired by the Company or any Subsidiary
(exclusive of Matson and Matson Subsidiaries) subsequent to December 31, 2010
pursuant to a Code section 1031 like-kind exchange (in exchange for land
described in clause (i) or (ii) of this definition) which at the time of
determination has not been developed for commercial or residential purposes, or
(iii) capital stock or other equity interests of a Subsidiary which owns as its
principal asset, directly or indirectly, Undeveloped Land described in clause
(i) or (ii) of this definition.”
 
3.8           A new Schedule 6B(1) is added, in the form set forth as the
Exhibit to this letter agreement.
 
4.           Limitation of Modifications.  The amendments and other
modifications effected in this letter agreement shall be limited precisely as
written and shall not be deemed to be (a) an amendment, consent, waiver or other
modification of any other terms or conditions of any Existing Agreement or any
other document related to any Existing Agreement, or (b) a consent to any future
amendment, consent, waiver or other modification.  Except as expressly set forth
in this letter, each of the Existing Agreements and the documents related to the
Existing Agreements shall continue in full force and effect.
 
5.           Representations and Warranties.  The Company hereby represents and
warrants as follows:  (i) No Default or Event of Default has occurred and is
continuing; (ii) the Company’s execution, delivery and performance of each of
the Existing Agreements, as modified by this letter agreement, have been duly
authorized by all necessary corporate and other action and do not and will not
require any registration with, consent or approval of, or notice to or action
by, any Person (including any governmental authority) in order to be effective
and enforceable; (iii) each of the Existing Agreements, as modified by this
letter agreement, constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its respective terms
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws of general application relating to or affecting the
enforcement of creditors’ rights or by general principles of equity; and (iv)
after giving effect to this letter agreement, each of the representations and
warranties of the Company set forth in each of the Existing Agreements is true,
correct and complete as of the date hereof (except to the extent such
representations and warranties expressly relate to another date, in which case
such representations and warranties are true, correct and complete as of such
other date).
 
6.           Effectiveness.  This letter agreement shall become effective, as of
August 5, 2011, on the date on which:  (i) the Noteholders shall have received
(A) a fully executed counterpart of this letter agreement from the Company (and
the Company shall have received a fully executed counterpart of this letter
agreement from the Noteholders), (B) a true, accurate and complete copy of the
fully executed and effective amendment and modification to the Amended and
Restated Note Agreement, dated as of May 19, 2005, by and between Matson, on the
one hand, and the holders of notes signatory thereto, on the other hand, dated
as of the date hereof, in form and substance satisfactory to the Noteholders,
(C) a true, accurate and complete copy of the fully executed and effective Bank
Credit Agreement (as defined in Section 3.5 above), in form and substance
satisfactory to the Noteholders, and (D) a true, accurate and complete copy of
the fully executed and effective Credit Agreement, dated as of August 5, 2011,
by among Matson, Bank of America, N.A., First Hawaiian Bank and the other
lenders and financial institutions party thereto, in form and substance
satisfactory to the Noteholders, and (ii) the Company shall have paid Bingham
McCutchen LLP its accrued and unpaid legal fees and expenses, to the extent such
fees and expenses have been invoiced.
 
7.           Miscellaneous.
 
(a)           This document may be executed in multiple counterparts, which
together shall constitute a single document.  Delivery of executed counterparts
of this letter agreement by telefacsimile or other secure electronic format
(pdf) shall be effective as an original.
 
(b)           This letter agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the
internal laws of the California, excluding choice-of-law principles of the law
of such state that would permit the application of the laws of a jurisdiction
other than such state.
 
[Remainder of the page intentionally left blank]

A/74435241.6
 
 

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please sign the enclosed counterpart
of this letter in the space indicated below and return it to the Noteholders at
the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement among each party named as a signatory hereto.
 
Sincerely,
 
Prudential Investment Management, Inc.
 
By:  /s/ Cornelia Cheng     
Title:  Vice President
 


The Prudential Insurance Company
of America
 
By:  /s/ Cornelia Cheng     
Title:  Vice President
 

A/74435241.6
 
 

--------------------------------------------------------------------------------

 

The Prudential Life Insurance Company, Ltd.
 


 
By:           Prudential Investment Management
                 (Japan), as Investment Manager
 
By:           Prudential Investment Management,
                 Inc., as Sub-Adviser
 
By: /s/ Cornelia Cheng     
Title:  Vice President
 
Gibraltar Life Insurance Co., Ltd.
 


 
By:           Prudential Investment Management
                 (Japan), as Investment Manager
 
By:           Prudential Investment Management,
                 Inc., as Sub-Adviser
 
By: /s/ Cornelia Cheng     
Title:  Vice President
 
Prudential Retirement Insurance and Annuity Company
 


 
By:           Prudential Investment Management,
                 Inc., as investment manager
 
By: /s/ Cornelia Cheng     
Title:  Vice President
 

A/74435241.6
 
 

--------------------------------------------------------------------------------

 

Pruco Life Insurance Company
 
By: /s/ Cornelia Cheng     
Title:  Assistant Vice President
 
Pruco Life Insurance Company of
 
New Jersey
 
By: /s/ Cornelia Cheng     
Title:  Assistant Vice President
 

A/74435241.6
 
 

--------------------------------------------------------------------------------

 

Accepted and agreed to
as of the date first
appearing above:
 
Alexander & Baldwin, Inc.
 
By: /s/ Christopher J. Benjamin   
Its: Senior Vice President, Chief Financial Officer and Treasurer
 
By: /s/ Charlie W. Loomis             
Its: Assistant Secretary

A/74435241.6
 
 

--------------------------------------------------------------------------------

 

Exhibit
 

A/74435241.6
 
 

--------------------------------------------------------------------------------

 
